DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed September 7, 2021.
	Claims 1-14 are pending.  Claim 1 is independent.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4 of U.S. Patent No. 10,950,623. Although the claims at issue are not identical, they are not patentably distinct from each other because: application claims 1, 4-5 and 12 are anticipated by 10,950,623 claim 1.  Claims 2-3 and 11 are anticipated by 10,950,623 claim 2.  Claims 13-14 are anticipated by 10,950,623 claim 4.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shibata et al. (U.S. 2019/0122734; hereinafter “Shibata”) as supported by Fukuzumi et al. (“Optimal Integration and Characteristics of Vertical Array Devices for Ultra-High Density, Bit-Cost Scalable Flash Memory).
	Regarding independent claim 1, Shibata discloses a memory device (Fig. 3), comprising:
	a stack of alternating word line layers (Fig. 3: 70) and insulating layers (Fig. 3: 72) over a substrate (Fig. 3: 10), the stack including an array region and a first staircase region (see page 2, par. 0055, see also Fukuzumi et al. Fig. 1: Toshiba’s BiCS shows the 3D view, which demonstrates 3D NAND strings have a staircase structure for their “alternating word line and insulating” layers because there needs to be via connections to upper metal lines that connect the NAND strings SSL, WL, and GSL to the row/block decoder) that are positioned adjacent to each other and arranged in a length direction of the substrate (Fig. 3: 10), the word line layers including a bottom select gate (BSG) over the substrate (Fig. 16: SGSs);
(Fig. 3: elements 60 separate the first 70s lines over the substrate 10 where the SGS are located); and
	a first common source region (CSR) (Fig. 3: CL) formed over the substrate (Fig. 3: 10) and extending in the length direction of the substrate (Fig. 3: 10), the first CSR further extending through the word line layers (Fig. 3: 70), and the insulating layers (Fig. 3: 72) in a height direction of the substrate (Fig. 3: 10), wherein the first CSR is arranged between two adjacent first dielectric trenches of the first dielectric trenches (Fig. 3: CL is between 60s).
	Regarding claim 2, Shibata discloses wherein the word line layers (Fig. 3: 70) further include a top select gate (TSG) (Fig. 3: SGDs) positioned over the substrate (Fig. 3: 10) and the BSG (Fig. 16: SGSs).
	Regarding claim 3, Shibata discloses second dielectric trenches (Fig. 3: 62a and 62b) formed in the TSG of the word line layers (Fig. 3: 70) and extending in the length direction of the substrate (Fig. 3: 10) to separate the TSG into a plurality of sub-TSGs (see page 3, par. 0081).
	Regarding claim 4, Shibata discloses a second staircase region (Fig. 2 is a portion of a memory device with staircase regions, as supported by Fukuzumi et al. Fig. 1: Toshiba’s BiCS shows the 3D view, which demonstrates 3D NAND strings have a staircase structure for their “alternating word line and insulating” layers because there needs to be via connections to upper metal lines that connect the NAND strings SSL, WL, and GSL to the row/block decoder).
Regarding claim 5, Shibata discloses wherein the array region is positioned between the first staircase region and the second staircase region in the length direction of the substrate (Fig. 2 is a portion of a memory device with staircase regions and an array region, as supported by Fukuzumi et al. Fig. 1: Toshiba’s BiCS shows the 3D view, which demonstrates 3D NAND strings have a staircase structure for their “alternating word line and insulating” layers because there needs to be via connections to upper metal lines that connect the NAND strings SSL, WL, and GSL to the row/block decoder).
	Regarding claim 10, Shibata discloses wherein the first CSR (Fig. 3: CL) is arranged between two adjacent second dielectric trenches of the second dielectric trenches (Fig. 3: 62a and 62b).
	Regarding claim 11, Shibata discloses the TSG is an uppermost word line layer of the word line layers (Fig. 3: SGDs are located at the top lines of 70s).
	Regarding claim 12, Shibata discloses wherein the BSG is a lowermost word line layer of the word line layers (Fig. 16: SGSs are located at the lowest lines 70s).
Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Furthermore, Applicant asserts that a Terminal Disclaimer was submitted to overcome the current Non-Statutory Double Patenting Rejection, see Applicant’s Remarks page 3.  However, the Terminal Disclaimer does not appears on record.
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 6, there is no teaching or suggestion in the prior art of record to provide the recited memory device further includes a second CSR and a third CSR that are formed over the substrate, extend in the length direction of the substrate, and further extend through the word line layer, and the insulating layers in the height direction of the substrate, the second CSR, the first CSR, and the third CSR are arranged sequentially in a width direction of the substrate so that the two adjacent first dielectric trenches of the first dielectric trenches are arranged between the second CSR and the third CSR, the second CSR, the first CSR, and the third CSR extend in parallel to each other in the length direction of the substrate, and the second CSR, the first CSR, and the third CSR extend through the first staircase region, the array region, and the second staircase region sequentially in the length direction of the substrate.
	Regarding claim 7, there is no teaching or suggestion in the prior art of record to provide the recited first CSR has a discontinuous profile that includes a first portion and a second portion being aligned in the length direction of the substrate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Feeley et al. (U.S. 2014/0036590) and Ishikawa et al. (U.S. 2010/0323505).

Ishikawa et al. teach a stacked structure comprising insulating layers between each adjacent pair of upper select gates, and it is also possible to divide the lower select gate into a plurality like the upper select gates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825